department of the treasury int ernal revenue service washington d c of f i c e of c h i e f c ou n s e l date number release date cc tege eoeg et2 tam-117906-00 cc tege eoeg et2 uilc internal_revenue_service national_office field_service_advice memorandum for from jerry e holmes chief cc tege eoeg et2 subject request for advice regarding rig welders this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent disclosure statement field_service_advice is chief_counsel_advice and is open to public inspection pursuant to the provisions of sec_6110 the provisions of sec_6110 require the service to remove taxpayer identifying information and provide the taxpayer with notice of intention to disclose before it is made available for public inspection sec_6110 and i sec_6110 also authorizes the service to delete information from field_service_advice that is protected from disclosure under u s c sec_552 b and c before the document is provided to the taxpayer with notice of intention to disclose only the national_office function issuing the field_service_advice is authorized to make such deletions and to make the redacted document available for public inspection accordingly the examination appeals or counsel recipient of this document may not provide a copy of this unredacted document to the taxpayer or their representative the recipient of this document may share this unredacted document only with those persons whose official tax_administration duties with respect to the case and the issues discussed in the document require inspection or disclosure of the field_service_advice legend company issues tam-117906-00 whether rig welders who performed services for company were common_law employees of company if the rig welders were common_law employees of company whether payments by company to the rig welders characterized as rig rentals were payments made under an arrangement separate from the employment relationship if the rig rental arrangement was in connection with the employment relationship whether the payments were excludable from wages as payments made under an accountable_plan conclusion sec_1 further factual development is necessary to determine whether the rig welders were common_law employees of company if the rig welders were common_law employees of company the rig rental payments were not made under an arrangement that was separate from the employment relationship if the rig rental payments were made in connection with the employment relationship the rig rentals were not made pursuant to an accountable_plan and thus were wages for employment_tax purposes facts during the years at issue company was a general engineering contractor company contracted to construct and maintain tanks pipeline and related equipment in oilfields and at other manufacturing plants company hired rig welders and single-hand welders to perform services rig welders and single-hand welders are highly skilled workers hired to perform tasks on specialized industrial equipment the rig welders provided all of their own equipment including a pick-up truck usually a ½ or ton pick-up welder welding tanks and other equipment such as gauges hoses torches and hand tools the value of a rig welder’s truck varies depending upon its make and model and whether it is new or used rig welding equipment in new condition costs in the range of dollar_figure to dollar_figure the rig welders also provided their own supplies such as welding rods and various gases single-hand welders performed the same services as rig welders but used equipment provided by company tam-117906-00 the rig welders paid all the costs associated with obtaining operating and maintaining the equipment the rig welders purportedly were compensated for these costs in the form of rig rentals the rig welders submitted a rig ticket at the end of each week reporting the number of hours worked the amount of rig rentals were based solely upon a flat rate applied to the number of hours worked the rig rental payments were not based upon expenses_incurred the rig welders did not submit documentation to company substantiating expenses_incurred in addition to rig rentals the rig welders received payments that company treated as hourly wages the rig welders received separate checks each pay_period for the rig rentals and the hourly wages single-hand welders were paid wages in a single check at the same hourly rate as rig welders the hourly rates for wages and rig rentals appear to be consistent with the rates paid_by other companies in the industry the amounts company treated as wage payments to the rig welders and single-hand welders were reported on forms w-2 the amounts company treated as rig rentals were reporting on forms company classified rig welders as independent contractors until a state_agency found that for state law purposes the workers were employees pursuant to the state agency’s determination company began treating rig welders as employees and withheld employment_taxes from the portion of total compensation it treated as wages the revenue_agent who examined company’s employment_tax returns proposed an adjustment asserting that the rig rental payments were wages because they were not paid under an accountable_plan within the meaning of sec_62 of the internal_revenue_code the code company asserts that the rig welders were independent contractors alternatively company asserts that even if the rig welders were employees the rig rentals were separate from the employment relationship company relies on revrul_68_624 1968_2_cb_424 as authority for the proposition that a portion of an employee’s compensation may be treated as rental payments and not wages law and analysis issue whether rig welders who performed services for company were common_law employees of company the issue of whether the rig welders were employees or independent contractors was first raised by company after this case was transferred to the appeals_office consequently there has been no development by the service of the facts underlying the relationship between company and the rig welders it is therefore not appropriate to issue technical_advice containing a conclusion as to the tam-117906-00 proper classification of the workers we do however provide the following information which we hope proves useful sec_530 relief before considering the proper classification of the workers as employees or independent contractors it must first be determined whether relief is available under sec_530 of the revenue act of as amended by the small_business job protection act of sec_530 provides businesses with relief from federal employment_tax obligations if certain requirements are met it is not necessary for the business to claim sec_530 relief for it to be applicable additionally the business need not concede or agree to the determination that the workers are employees in order for sec_530 relief to be available to qualify the business must meet the consistency test and reasonable basis test to meet the consistency test the taxpayer must have filed all required forms on a basis consistent with the treatment by the business of the worker as not being an employee reporting consistency and have treated all workers in similar positions the same substantive consistency it appears that the taxpayer filed forms w-2 for these workers for the period in question because the filing of forms w-2 would not satisfy the reporting consistency test the taxpayer would not qualify for sec_530 relief definition of employee sec_3121 of the internal_revenue_code provides that the term employee means any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee see 503_f2d_423 2d cir the burden of establishing a worker’s status as an independent_contractor rests upon the employer 719_f2d_1507 10th cir sec_31_3121_d_-1 of the employment_tax regulations provides that generally the relationship of the employer and employee exists when the person for whom the services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but as to how it shall be done in this connection it is not necessary that the employer actually direct or control the manner in which the services are performed it is sufficient if he or she has the right to do so tam-117906-00 determination of worker status the question of whether an individual is an employee under the common_law rules or an independent_contractor is one of fact to be determined after consideration of the facts and the application of the law and regulations in a particular case guides for determining the existence of that status are found in three substantially_similar sections of the employment_tax regulations namely sec_31_3121_d_-1 sec_31_3306_i_-1 and sec_31_3401_c_-1 relating to fica the futa and federal_income_tax withholding respectively in determining whether an individual is an employee under the common_law rules twenty factors have been identified as indicating whether sufficient control is present to establish and employer-employee relationship the twenty factors have been developed based upon an examination of cases and rulings considering whether an individual is an employee the degree of importance of each factor varies depending upon the occupation and the factual context in which the services are performed see revrul_87_41 1987_1_cb_296 because of the difficulty in strictly applying the twenty factor test in determining whether an individual is an employee or an independent_contractor under the common_law all evidence of both control and lack of control or autonomy must be considered in doing so one must examine the relationship of the worker and the business relevant facts generally fall into three categories behavioral controls financial controls and relationship of the parties behavioral control the right to control contemplated by sec_31_3121_d_-1 and the common_law requires only such supervision as the nature of the work requires the key fact to consider is whether the business retains the right to direct and control the worker in how the worker performs the specific tasks for which the worker is hired regardless of whether the business actually exercises that right 823_f2d_337 9th cir facts that show behavioral control include the type and degree of instructions given to the worker and the training the business gives the worker financial control the financial control factor concerns whether a firm retains the right to direct and control how the business aspects of the worker’s activities are conducted facts that show financial control include whether the worker has a significant investment whether the worker incurs significant unreimbursed expenses in his business whether the worker provides his services to the relevant market the method of paying the worker and the worker’s opportunity for profit or loss financial control does not refer to whether tam-117906-00 the worker is economically dependent or independent of the firm see 503_us_318 relationship of the parties this category of evidence includes facts which illustrate how the parties perceive their relationship relevant facts include those which show the intent of the parties with respect to their relationship and whether the parties were free to terminate their relationship at will a mere contractual designation in and of itself is not sufficient evidence for determining worker status in close cases however the intent of the parties is an effective way to resolve the issue see 353_f2d_216 ct_cl the permanency of the relationship between the worker and the business is also relevant in assessing the relationship generally if the expectation is that the relationship will continue indefinitely this is considered evidence of an intent to create an employment relationship in contrast an intent to create a long-term as opposed to indefinite relationship is a neutral fact that should be disregarded effect of state_agency determinations of worker status state laws or determinations of state or federal agencies may characterize a worker as an employee for purposes of various rules and regulations characterizations based on these laws or determinations should be disregarded because the laws or regulations involved may use different definitions of employee for these purposes including definitions that often are broader than under the common_law rules see private_letter_ruling prior guidance addressing rig welders private letter rulings and addressed the proper classification of rig welders as employees or independent contractors these rulings were issued prior to the service’s issuance of the more recent guidance stating the general three-prong analytical framework for addressing worker classification issues therefore the analytical framework would not be exact for this case the rulings would be useful however in demonstrating what types of factors were considered as evidence of an employment relationship and what type of factors were considered as evidence of an independent_contractor status private_letter_ruling found rig welders to be independent contractors under the facts upon which that ruling is based the fact that the rig welders were paid on an hourly basis were supervised by the firm and had the right to terminate their relationship with the firm at any time without incurring any liability supported a finding of an employee-employer relationship tam-117906-00 these factors were outweighed however by the facts that the rig welders paid all the costs associated with obtaining and maintaining the materials equipment and supplies used in the performance of their services for the firm represented themselves to the public as being in the business of performing similar services for others advertised their availability to perform similar services performed similar services for a number of persons or firms could incur a loss as a result of their financial investment and were not provided training by the firm the ruling noted that although the supervision of the workers would typically be an indication that the employer-employee relationship existed the firm apparently only supervised the workers in this instance to insure that their product met the firm’s client’s specifications and the firm was not concerned with the methods used to accomplish the result private_letter_ruling also addressed the classification of rig welders finding the welders to be independent contractors in finding that the workers were independent contractors the ruling distinguished the welders from the piano repairmen at issue in revrul_68_348 1968_1_cb_431 among other factors distinguishing the two rulings the piano repairmen found to be employees performed their services for the most part on a continuing basis and the services they provided were the same as the firm provided to its customer in contrast the welders provided the same or similar services for multiple firms during the year and welding services were only one part of the services provided by those firms to the firms’ customers in addition while the potential existed for the welders to incur a loss due to the significant overhead expenses the piano repairmen had no significant expenses and were paid a percentage of the service charge to the customer an arrangement found to be similar to a salary issue if the rig welders were common_law employees of company whether payments by company to the rig welders characterized as rig rentals were payments made under an arrangement outside of the employment relationship relying on revrul_68_624 company asserts that even if the rig welders were its common_law employees the rig rental payments did not relate to the employment relationship but rather were compensation_for the use of the rig welders’ equipment thus company maintains that the rig rentals were not wages subject_to employment_taxes revrul_68_624 considered what portion of the total amount_paid by a corporation for_the_use_of a truck and the services of a driver is allocable as wages of the driver for employment_tax purposes under the ruling’s facts the corporation hires a truck and driver to haul stone from its quarry to its river loading dock at a fixed amount per load and allocates one-third of the amount_paid to the employee as wages and two-thirds as payment for_the_use_of the truck the ruling holds that tam-117906-00 an allocation of the amounts paid to an individual when the payment is for both personal services and the use of equipment must be governed by the facts in each case if the contract of employment does not specify a reasonable division of the total amount_paid between wages and equipment a proper allocation may be arrived at by reference to the prevailing wage scale in a particular locality for similar services in operating the same class of equipment or the fair rental value of similar equipment we believe that revrul_68_624 provides an incomplete analysis under current law the ruling does not analyze whether the rental arrangement is separate from the employment relationship it assumes that the rental arrangement is separate and discusses the appropriate allocation given that assumption in addition revrul_68_624 was issued before the enactment of sec_67 and sec_62 of the code moreover courts in recent decisions have declined to separate an employment relationship from a rental arrangement and thus have found sec_62 to be applicable despite taxpayer assertions that the rental arrangement was separate from the employment relationship the tax_reform_act_of_1986 publaw_99_514 added sec_67 to the code to limit miscellaneous itemized_deduction to amounts exceeding percent of adjusted_gross_income sec_62 was enacted by the family support act of publaw_100_485 in order to prevent an employee from avoiding the percent limit on miscellaneous_itemized_deductions by the mere fact that the employee’s employer maintained a nonaccountable expense reimbursement arrangement after sec_62 was enacted employees whose employers maintained a nonaccountable_plan became subject_to the percent limit on miscellaneous_itemized_deductions as did employees of employers that maintained no reimbursement arrangement in addition at congress’ suggestion the employment_tax regulations were amended to provide that payments must be made under an accountable_plan in order to be excepted from employment_taxes if expense reimbursements are treated as separate from the employment relationship then such reimbursements would not be subject_to the limitations under sec_67 and would not be wages regardless of whether the payments are made under an accountable_plan we believe these change sec_1see h_r rep no 100th cong 2d sess t d f_r date compare employment_tax regulations sec_31_3121_a_-3 and sec_31_3401_a_-4 effective for amounts received on or after date with regulations sec_31_3121_a_-1 and sec_31_3401_a_-1 effective for amounts received before date under sec_31_3121_a_-1 and sec_31 a - b whether advances or reimbursements were wages was not contingent upon meeting the substantiation or return of excess requirements under sec_62 of the code tam-117906-00 underscore the importance of determining whether reimbursements are received in connection with an employment relationship in escobar de paz et al v commissioner t c memo the tax_court considered whether compensation paid to truck owner-operators was correctly separated into a component representing compensation_for services and a component representing compensation rent for_the_use_of equipment each petitioner in this consolidated case was treated as an independent_contractor by the trucking company for which the petitioner performed services mr escobar netted the amount he received for trucking services against related expenses and reported this amount as wages on line of form_1040 the other petitioners reported on schedule c of form_1040 income equal to the expenses_incurred in carrying-on the trucking activity and reported the remaining portion of their total compensation as wages on line of form_1040 the government conceded that each petitioner was an employee of the trucking company for which the petitioner performed services consistent with employee status however the government asserted that the total compensation was reportable as wages and related expenses were properly reported on schedule a subject_to the limitations set forth under sec_67 of code each petitioner entered into an agreement with a trucking company regarding his working relationship the court noted that the purpose of each document was to enable the trucking companies to obtain transportation services through the lease of tractor equipment along with a qualified driver under the agreements each petitioner purported to lease his truck to the trucking company each petitioner warranted that the truck would be in good condition and that he would be responsible for all costs of maintaining the equipment the agreements provided that based upon industry practice fees would be split in favor of the trucking company under each agreement the petitioner was responsible for all expenses necessary for the operation of the equipment in addition although the agreements provided that the trucking company assumed liability for negligent operation maintenance or use of the equipment the cost of insurance covering such liabilities was deducted from the owner-operator’s pay the petitioners asserted that they engaged in two activities leasing their trucks to the trucking company and providing driving services for wages the government asserted that the petitioners were engaged in a single activity namely providing transportation services to the trucking companies by the use of their trucks the court was thus called upon to determine whether the leases had independent significance for tax purposes the court noted initially that labels used in formal documents do not automatically control the tax consequences of a transaction the court found that the use of the trucks was not separate from the performance of services the court reasoned tam-117906-00 the carriers and owner-operators agreed to enter into a business relationship for the purpose of transferring cargo from one point to another using the latter's vehicles the payments for the services provided were to be based upon published schedules relating to the weight of the cargo and the distance transferred petitioners were not paid for_the_use_of their vehicles if they did not drive and petitioners did not receive wages for driving if they did provide their own vehicles as a practical matter petitioners retained control of the use of their vehicles at all times and were responsible for all operating_expenses the carriers never acquired possession of the vehicles moreover there was no definite lease_term petitioners were always free to use their trucks how and for whom they wished they could accept or reject loads as they wished they could earn as much or as little as wanted because they were free to use the equipment as much or as little as they wanted in trans-box systems inc v united_states a f t r 2d ria u s app lexis unpublished opinion date the ninth circuit considered whether an automobile allowance paid to couriers was separate from the employment relationship the employer designated of the owner- operators’ compensation as wages and the remaining as rental payments the service determined that the entire amount of compensation was wages the employer argued that inter alia the owner-operators acted as independent contractors with respect to the portion of compensation designated as rentals the court recognized that in some cases courts have found that a worker acted in dual capacities but in the cases where services were found to have been performed in an independent_contractor capacity the services were not necessary to the performance of services as an employee the court noted that the lease was valid only during the hours of employment and it was integral to the owner- operator’s duties as a courier moreover the serial nature of the leases suggested that they were not independent arrangements rather they were contingent upon the owner-operator’s continued employment finally the court noted that the illusory nature of the leases was reflected in the fact that the rental payments bore no relationship to the fair rental value of the equipment but were instead based solely upon the owner-operator’s hourly pay rate these decisions suggest that the following factors are relevant in determining whether a rental arrangement has independent significance for tax purposes tam-117906-00 whether a worker is compensated for services regardless of whether the worker provides equipment in other words whether providing equipment is integral to providing services conversely whether the worker is paid for the rental of equipment regardless of whether the worker performs services whether the worker retains control_over the equipment whether the worker is responsible for all operating_expenses incurred while the equipment is being leased whether there is a definite lease_term or whether the lease is valid only during the hours of employment whether the worker is free to use t he equipment in performing services for any person whether the rental payments bear a reasonable relationship to the fair rental value of the equipment in addition we believe the following factors are relevant whether the purported leases were put in place for some regulatory reason other than federal taxes such as for example to minimize overtime wages whether the worker rents the equipment to another person under an arrangement that does not call for the worker’s services whether the employer treated the acti vities as separate activities for reporting purposes the facts in the present case suggest that the rental arrangement would not have existed but for the provision of services in addition the facts suggest the rig welders retained control_over the equipment at all times and the rig welders were responsible for maintenance_costs with respect to the equipment finally the purported equipment leases were valid only during the hours of employment on the other hand consistent with its assertion that the rig rentals were separate from the employment relationship company did report rig rental payments on form_1099 in addition the rig welders were paid the same wage as single-hand welders this suggests that the wage payments may have been at fair value however we believe that whether rental payments or wage payments were at fair_market_value has little relevance in determining whether a rental arrangement was separate from an employment relationship rather this inquiry is relevant mainly to determine whether an allocation was reasonable after it has been determined that an arrangement was separate considering all the available facts we believe the rig rentals were not correctly viewed as separate from the employment relationship we believe that when a purported rental arrangement would not have existed but 2see eg 146_f3d_1214 10th cir 23_f3d_110 5th cir cid cid cid cid cid cid cid cid cid cid tam-117906-00 for the provision of services a strong presumption exists that the arrangement is not separate from the employment relationship therefore whether the payments were excludable from income and wages depends upon whether the payments were made pursuant to an accountable_plan under sec_62 of the code and regulations thereunder issue if the rig rental payments were not separate from the employment relationship whether the payments were excludable from wages as payments made under an accountable_plan the three federal employment_taxes are the federal_insurance_contributions_act fica tax federal_unemployment_tax_act futa_tax and income_tax_withholding in general wages are defined for fica futa and income_tax_withholding purposes as all remuneration for employment unless otherwise excluded sec_3121 sec_3306 and sec_3401 there is no statutory exception from wages for amounts paid_by employers to employees for employee business_expenses however regulations sec_1_62-2 provides that amounts an employer pays to an employee for employee business_expenses under an accountable_plan are excluded from the employee's gross_income are not required to be reported on the employee's form_w-2 and are exempt from the withholding and payment of employment_taxes sec_31_3121_a_-3 sec_31_3306_b_-2 and sec_31_3401_a_-4 of the employment_tax regulations and sec_1_6041-3 of the income_tax regulations sec_62 of the code provides that the term adjusted_gross_income means gross_income minus deductible expenses paid_or_incurred by the taxpayer in connection with the performance by him of services as an employee under a reimbursement or other expense allowance arrangement with his employer sec_62 of the code provides that for purposes of subsection a a an arrangement shall not be treated as a reimbursement or other expense allowance arrangement if such arrangement does not require the employee to substantiate the expenses covered by the arrangement or such arrangement provides the employee the right to retain any amount in excess of the substantiated expenses under sec_1_62-2 of the regulations a reimbursement or other expense allowance arrangement satisfies the requirements of sec_62 if it sec_1_183-1 of the income_tax regulations provides that for purposes of determining whether multiple undertakings constitute a single activity it is appropriate to look to the degree of organizational and economic interrelationship of the various undertakings tam-117906-00 meets the three requirements of business connection substantiation and returning amounts in excess of expenses set forth in paragraphs d e and f respectively of sec_1_62-2 of the regulations the three requirements sec_1_62-2 of the regulations provides that if an arrangement meets the three requirements all amounts paid under the arrangement are treated as paid under an accountable_plan the regulations further provide that if an arrangement does not satisfy one or more of the three requirements all amounts paid under the arrangement are paid under a nonaccountable_plan amounts paid under a nonaccountable_plan are included in the employee's gross_income for the taxable_year must be reported to the employee on form_w-2 and are subject_to_withholding and payment of employment_taxes see regulations sec_1 c a -3 b b -2 b and a -4 b an arrangement meets the business connection requirement of sec_1 d of the regulations if it provides advances allowances or reimbursements for business_expenses that are allowable as deductions by part vi sec_161 and the following subchapter_b chapter of the code and that are paid_or_incurred by the employee in_connection_with_the_performance_of_services as an employee thus trade_or_business_expenses deductible under sec_162 of the code and depreciation expenses deductible under sec_167 may be reimbursed under an accountable_plan sec_1_62-2 provides that the business connection requirement will not be satisfied if the payor arranges to pay an amount to an employee regardless of whether the employee incurs or is reasonably expected to incur deductible business_expenses sec_1_62-2 of the regulations provides that the substantiation requirement is met if the arrangement requires each business_expense to be substantiated to the payor the employer its agent or a third party within a reasonable period of time as for the third requirement that amounts in excess of expenses be returned to the payor the general_rule of sec_1_62-2 of the regulations provides that this requirement is met if the arrangement requires the employee to return to the payor within a reasonable period of time any amount_paid under the arrangement in excess of the expenses substantiated sec_1_62-2 of the regulations provides that if a payor's reimbursement or other expense allowance arrangement evidences a pattern of abuse of the rules of sec_62 and the regulations sections all payments made under the arrangement will be treated as made under a nonaccountable_plan in the present case company arranged to pay rig rentals to the rig welders regardless of whether it was reasonably expected that they would incur deductible business_expenses thus the business connection requirement was not met in tam-117906-00 addition the rig welders did not substantiate expenses_incurred nor did they return amounts received in excess of expenses_incurred submitting rig tickets reporting hours worked was not sufficient to satisfy the substantiation requirement in order to satisfy the substantiation requirement an employee must substantiate actual costs that are paid_or_incurred unless the regulations specifically permit expenses to be substantiated based upon per_diem rates eg standard mileage lodging and meals and incidental_expenses per_diem rates finally since company’s rental arrangement did not bear any logical relationship with actual expenses_incurred the arrangement evidences a pattern of abuse as described under regulations sec_1_62-2and thus all payments were made pursuant to a nonaccountable_plan see 85_fsupp2d_962 n d ca case development hazards and other considerations although the taxpayer did not present the argument in its protest the taxpayer may at some point argue that sec_530 relief is available at least as to the amounts of rental payments paid to the employees for which forms were issued the taxpayer would argue that because forms were issued the consistency_requirement was met it is our view however that the consistency_requirement is met only if the forms were issued consistent with treatment of the workers as independent contractors based on the facts presented it is our view that the forms were issued not because the taxpayer considered the workers to be independent contractors but because the taxpayer considered the amounts paid as rental payments to be other than wages the taxpayer may respond however that the issuance of forms stemmed from the taxpayer’s view that the workers had dual status as employees for services performed and as independent contractors for purposes of tool rentals whether sec_530 relief could be bifurcated in such a manner is not clear the taxpayer asserted reliance on revrul_68_624 in addition the taxpayer noted that the service’s audit technique guide for the hardwood timber industry provides that the rent of a skidder a large piece of equipment of substantial value is not subject_to the accountable_plan rules thus the taxpayer may assert that it had a reasonable good_faith belief based upon existing guidance that it was appropriate to bifurcate payments made to the rig welders consistent with reliance on the rev_rul the taxpayer issued forms reporting rig rental payments and apparently paid wages to the rig welders at the prevailing market rate of pay for single-hand welders the taxpayer may assert that in light of service guidance its obligation to withhold was not clear and thus it was not required to withhold employment_taxes as support the taxpayer may cite 435_us_21 in central illinois the supreme court considered whether an employer who in reimbursed lunch expenses of employees who were on company travel but not away overnight must withhold federal_income_tax on those reimbursements u s pincite the court held that the reimbursements-while includible in the employees’ gross income-did not constitute wages and were not subject_to income_tax_withholding the government asserted that inter alia sec_31_3401_a_-1 which excludes from wages amounts reimbursed for traveling and other bona_fide ordinary and necessary expenses_incurred in the business of the employer applied only to business_expenses that were deductible under sec_162 since only expenses_incurred during overnight travel were deductible under sec_162 the government asserted that the reimbursements were wages the court held that since i n not one regulation or ruling required withholding on any travel expense reimbursement and that n o employer in viewing the regulations in could reasonably suspect that a withholding obligation existed the reimbursements for lunch expenses while on nonovernight travel were not wages u s pincite the court stated because the employer is in a secondary position as to liability for any_tax of the employee it is a matter of obvious concern that absent further specific congressional action the employer’s obligation to withhold be precise and not speculative u s pincite section 1989_1_cb_814 provides that taxpayers may generally rely on revenue rulings however the rev_proc further provides that revproc_89_14 taxpayers service personnel and others concerned are also cautioned to determine whether a revenue_ruling on which they seek to rely has been revoked modified declared obsolete distinguished clarified or otherwise affected by subsequent legislation treaties regulations revenue rulings revenue procedures or court decisions emphasis added please call if we can provide further assistance
